The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed method including the steps of forming a first, second and third fins extending from a substrate, wherein the first fin is spaced away  from the second fin by a first distance and the second fin is spaced away from the third fin by a second distance, wherein the second distance is different than the first distance; forming a first isolation feature disposed between the first and second fins, and a second isolation feature disposed between the second fin and the third fin, recessing the first, second, and third fins, such that top surfaces of the first, second and third fins are lower than top surfaces of the first and second isolation features; forming first, second, and third epitaxy features on the first, second and third source and drain regions of the first, second and third fins respectively, wherein: the second epitaxy feature on the second source region is merged with the first epitaxy feature on the first source region; forming  a first contact on a portion of the first epitaxy feature and a portion of the second epitaxy feature, such that the first contact couples the first and second source regions of the first and second fins to a first voltage; and forming a second contact on a portion of the third epitaxy structure on the third source region of the third fin, such that the second contact couples the third source region of the third fin to a second voltage line as recited in claim 176;  or forming a first, second, third, and fourth fins of a first, second, third, and fourth FinFETs respectively, wherein the first fin and the second fin are separated by a first distance and the third fin and the fourth fin are separated by a second distance that is greater than the first distance; forming first, second, third, and fourth epitaxy features on second portions of the first, second, third, and fourth fins respectively, wherein: the first epitaxy feature is merged with the second epitaxy feature and the third epitaxy feature is not merged with the fourth epitaxy feature; forming  a first contact on the first epitaxy feature and the second epitaxy feature, wherein the first contact spans the first distance between the first fin and the second fin; and forming a second contact on the third epitaxy structure and the fourth epitaxy feature, wherein the second contact spans the second distance between the third fin and the fourth fin as recited in claim 183; or forming a first contact over the first fin and the second fin wherein the first contact spans the first spacing, a width of the first fin, and a width of the second fin, such that the first contact extends beyond outermost sidewalls of the first fin and the second fin; forming a second contact over the third fin, the fourth fin, and the fifth fin wherein the second contact spans the second spacing between the third fin and the fourth fin, the second spacing between the fourth fin and the fifth fin, and a width of the fourth fin, such that the second contact does not extend beyond outermost sidewalls of the third fin and the fifth fin; and forming a single gate structure that traverses the first, second, third, fourth, and fifth fins as recited in claim 191.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached at 313-446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Signed:

/Tuan H. Nguyen/
Primary Patent Examiner
CRU, A.U. 3992

Conferees:
/Minh Nguyen/			
Primary Examiner			
CRU, AU 3992	
		
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991